Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combinations of a bearing device comprising a carrier ring, a first bearing portion, a second bearing portion, a pair of side plates and a first oil guide portion disposed downstream of the first bearing portion and upstream of the second bearing portion with respect to the direction of rotation of a rotor shaft supported by the bearing, the first oil guide portion changing a flow direction of oil passing through a gap between the first bearing portion and the shaft, and an oil discharge portion disposed on the carrier ring or the side plates and (a) each side plate includes a groove extending in a circumferential direction and a second oil guide portion to guide the oil after flowing into the groove from the gap and returning the oil to a gap between a downstream end of the first bearing portion and an upstream end portion of the second bearing portion (clm 1) or (b) an oil supply nozzle downstream of the first oil guide portion and upstream of the second bearing portion, the first guide portion including a scraper, the nozzle dividing a space between the first bearing portion and the second bearing portion into an upstream space that includes the scraper and the oil discharge port portion that includes an opening portion on an inner periphery of each plate and a downstream space that is surrounded by the second bearing portion, the nozzle and a protruding portion of the side plates that is downstream from the opening .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656